Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Election/Restriction
Claims 4-8 remain withdrawn from consideration as being directed to a non-elected invention.

 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
The amendment filed March 23, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
These objections will be addressed together as they are related to one another.
The specification is objected to based on the amendments filed March 23, 2021 taken in combination with the originally filed document. There continue to be inconsistencies with regard to the silver content ratio.  Paragraph [0017] is inconsistent with Table 1 as well as with respect to the remainder of the specification.  It would appear that the “use ratio” is the amount of supported silver in terms of an oxide/theoretical 100% charged based on Table 1.  Paragraph [0017] recites only “silver supported amount” and discusses the use ratio in these terms (i.e., of grams based on one gram of carrier), which will not result in the ratios set forth in Table 1.
Table 1 itself appears to present inconsistent data with respect to the intended, calculated ratios.  Example 1 recites a use ratio of 87.6, but 19.00/21.2x100=89.6.  Example 2 recites a use ratio of 97.1, but 17.2/17.7x100=97.2.  Comparative example 1 amount.
Further, the specification at paragraphs [0006] and [0017] recite the use ratio in terms of “silver-supported amount”, not in terms of the amount of supported silver ion in terms of an oxide thereof.  The originally filed claims also used the ratio wherein the “silver supported amount” is recited as being used to calculate the silver use ratio. Paragraph [0026] of the specification, however (and Table 1), discloses the use ratio as being “silver supported amount in terms of an oxide thereof”. As a result, the actual identity of the silver use ratio is apparently critical to the invention, bur substantially unclear based on the originally filed specification and claims.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims recite a silver content ratio calculated with the charged amount of silver in terms of an oxide thereof.  This is not supported by the specification as originally filed.  Only the supported silver was described as being based on the oxide thereof in the original disclosure.			

Response to Arguments

Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.

Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732